Exhibit 23.2 Board of Directors Capitol Federal Savings Bank MHC Capitol Federal Financial Capitol Federal Savings Bank Capitol Federal Financial, Inc. CONSENT Deloitte Tax hereby consents to theuse in this Post Effective Amendment No.2 toRegistration Statement No. 333-166578 of our opinion datedOctober 27, 2010 filed as an exhibit to the Mutual Holding Company’s Application for Conversion filed with the Office of Thrift Supervision and to the Holding Company’s Registration Statement on Form S-1/A as filed with the Securities and Exchange Commission (“Registration Statement”). Deloitte Tax also consentsto the references to our firm under the captions “The Conversion and Offering-Material Income Tax Consequences,” “Experts” and “Legal Matters”appearing in the Prospectus, which is part of such Registration Statement and Application for Conversion. DELOITTE TAX LLP Kansas City, Missouri October 27, 2010
